Dismissed and Memorandum Opinion filed November 15, 2011.




                                          In The

                           Fourteenth Court of Appeals
                                  ___________________

                                   NO. 14-11-00808-CR
                                  ___________________

                       DAVID LORENZA JOYNER, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

                       On Appeal from the 174th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1318560


                        MEMORANDUM                   OPINION

       This is an attempted appeal from a judgment of contempt and commitment order
signed August 31, 2011. Orders for contempt of court cannot be appealed. Ex parte
Eureste, 725 S.W.2d 214, 216 (Tex. Crim. App. 1986). The proper course of review from
a contempt order entered in a district court is by an original application for writ of habeas
corpus. Id. See also Tex. Const. art. V, § 5.

       We lack jurisdiction over this attempted appeal.        Accordingly, the appeal is
ordered dismissed.

                                      PER CURIAM

Panel consists of Chief Justice Hedges and Justices Anderson and Christopher.
Do Not Publish C Tex. R. App. P. 47.2(b).